DORAN, J.
It appears from the record that appellant was accused jointly with his wife, Jean Wilson, of robbery. Appellant was adjudged guilty; his wife not guilty.
The sole complaint on appeal in substance and effect is summarized in a single sentence from appellant’s seven page brief, as follows: “Had the court found both defendants guilty there could be no question as to the sufficiency of the evidence.” Thus it would appear that appellant is as much aggrieved over the failure of the court to find his wife guilty as he is over his own predicament.
It is argued in effect by appellant that, although the information charged appellant and his wife jointly with the offense of robbery nevertheless, where two or more are jointly charged with the commission of an offense, conspiracy is necessarily involved and hence the acquittal of one is an acquittal of the others. Such is not the law. Nor do the authorities relied upon by appellant so hold.
The further contention that certain testimony is “highly improbable” manifestly is a matter of opinion. The value and effect of evidence was addressed to the judgment of the trial judge, a jury having been waived, and there is nothing
*413in the record to suggest that any conclusions in this regard resulted in prejudicial error.
The evidence is sufficient to support the judgment and, there being no errors, it is affirmed.
York, P. J., and White, J., concurred.